FILED
                             NOT FOR PUBLICATION                            OCT 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SADIKIN BUDIMAN,                                 Nos. 07-71969
                                                      07-73638
               Petitioner,
                                                 Agency No. A099-338-145
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.                       MEMORANDUM *




                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Sadikin Budiman, native and citizen of Indonesia, petitions for review of a

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”) (No. 07-

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
71969). Budiman also petitions for review of the BIA’s denial of his motion to

reconsider (No. 07-73638). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence factual findings. INS v. Elias-Zacarias, 502 U.S.

478, 481 & n.1 (1992). We review for abuse of discretion the BIA’s denial of a

motion for reconsideration, and de novo its determination of purely legal questions.

Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). We deny the consolidated

petitions for review.

      Substantial evidence supports the agency’s finding that Budiman did not

suffer harm that rises to the level of past persecution. See Gu v. Gonzales, 454

F.3d 1014, 1019-20 (9th Cir. 2006).

      Further, even as a member of a disfavored group, Budiman has not

established a well-founded fear of future persecution on account of his Chinese

ethnicity because he failed to demonstrate that he faces an individualized risk of

harm. See Sael v. Ashcroft, 386 F.3d 922, 927-28 (9th Cir. 2004) (member of a

disfavored group must also show an individualized risk of harm); Lolong v.

Gonzales, 484 F.3d 1173, 1181 (9th Cir. 2007) (en banc) (general, undifferentiated

claim did not make the petitioner eligible for asylum). The record also does not

compel the conclusion Budiman has a well-founded fear of future harm based on

his Buddhist religion. See Kotasz v. INS, 31 F.3d 847, 854 (9th Cir. 1994) (denial


                                          2                                    07-71969
of asylum to one petitioner affirmed because she did not show systematic

persecution or offer any individual evidence). Finally, Budiman has not

established there is a pattern or practice of persecution against Chinese or

Buddhists in Indonesia. See Wakkary v. Holder, 558 F.3d 1049, 1061 (9th Cir.

2009). Accordingly, substantial evidence supports the agency’s finding that

Budiman does not have a well-founded fear of future persecution on account of a

protected ground. Elias-Zacarias, 502 U.S. at 483.

      Because Budiman failed to meet the lower burden of proof for asylum, it

follows that he has not met the higher standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      The record does not compel the conclusion it is more likely than not that

Budiman will be tortured if he returns to Indonesia. See Wakkary, 558 F.3d at

1068; Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010) (generalized

evidence of violence in a country does not meet the standard for CAT relief).

      The BIA did not abuse its discretion in denying the motion for

reconsideration because Budiman did not establish a well-founded fear of future

persecution under the disfavored group analysis of Sael. See Cano-Merida, 311

F.3d at 964 (the BIA’s decision will not be disturbed unless it is arbitrary,

irrational, or contrary to law).


                                           3                                    07-71969
      Because our review is limited to documents in the record, we do not

consider whether Budiman is eligible for asylum based on his sister’s successful

application. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc).

      No. 07-71969: PETITION FOR REVIEW DENIED.

      No. 07-73638: PETITION FOR REVIEW DENIED.




                                         4                                    07-71969